Citation Nr: 0807719	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, FL.  In January 2008, the veteran testified 
before the undersigned Veterans Law Judge, seated at the RO.  
A transcript of that hearing has been incorporated into the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor occurred; and (3) medical evidence of a link between 
current symptoms and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997). If the claimant did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, then 
the claimant's testimony alone is not sufficient to establish 
the occurrence of the claimed stressor, and his testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

The veteran has alleged two stressors in service.  The first 
stressor allegedly occurred in July 1958 while serving aboard 
the USS MCGOWAN.  The veteran said that while on duty in 
Lebanon, his ship took direct gunfire from shore and the 
bullets barely missed him and seven other crew members.  The 
second stressor, also alleged to have occurred while serving 
aboard the USS MCGOWAN, occurred when the ship was caught 
between two major hurricanes.  The veteran testified that 
this incident took place Northeast of North Carolina while en 
route to Newport, Rhode Island, in September 1958.  
 
Regarding verification of the first alleged stressor, the 
veteran testified that as quartermaster aboard the USS 
MCGOWAN, he made an entry in the quartermaster's log about 
taking small arms fire.  He explained that Navy procedures 
require that the quartermaster log be merged into the ship's 
log, and he made a written request in March 2006 that VA 
obtain the ship's deck logs for the period from May to 
December 1958.  This has not been accomplished.  Accordingly, 
VA must make an attempt to verify this alleged stressor, as 
well as the stressor regarding the hurricanes, by requesting 
the deck logs for the USS McGowan for the period from May 
1958 to December 1958.  

As far as a diagnosis of PTSD, the veteran testified that he 
was diagnosed at a VA medical facility as having PTSD.  
Presently there is no diagnosis of PTSD on file.  The veteran 
also testified, in 2008, that he has sees a 
psychologist/psychiatrist every three months.  Considering 
that the most recent medical evidence is dated in 2005, it 
appears that there is outstanding pertinent medical evidence 
that must be obtained.  

Even with a verified stressor and assuming arguendo that the 
veteran has a diagnosis of PTSD, the criteria for PTSD still 
have not been met.  This is because there must also be 
medical evidence of a link between current symptoms and the 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Accordingly, the veteran 
must be afforded a VA examination in order to once again 
clarify whether the veteran has PTSD and, if so, whether 
there is a link between the diagnosis and a verified 
stressor.  38 U.S.C.A. § 5103A(d).  Similarly, a medical 
opinion must be obtained regarding whether the veteran 
presently has depression and, if so, whether there is a link 
between this diagnosis and the veteran's active duty service.  
Although there is a June 2005 VA primary care outpatient 
record that assesses the veteran as having depression, there 
is also a June 2005 psychiatry initial assessment record that 
only diagnoses the veteran as having a mood disorder. 

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Copies of treatment records, VA and 
non-VA, pertaining to psychiatric 
treatment of the veteran and covering the 
period from June 2005 to the present, 
should be obtained and associated with 
the claims folder.  If requests for any 
treatment records are not successful, the 
AMC/RO should inform the appellant and 
his representative of this so that they 
will have an opportunity to obtain and 
submit the records themselves, in keeping 
with their responsibility to submit 
evidence in support of the claims.  38 
C.F.R. § 3.159 (2007).

2.  Contact the National Archives and 
Records Administration (NARA), the United 
States (U.S.) Army Joint Services Records 
Research Center (JSRRC), and any other 
appropriate agency and request the ship's 
deck logs for the USS MCGOWAN for the 
period from May 1958 to December 1958 in 
an attempt to verify the veteran's 
alleged stressors.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
correct diagnosis of any psychiatric 
disorder present and to determine whether 
the diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  The 
claims file must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  The 
examiner should be informed of the 
stressor(s) that has(have) been verified.  
The examiner should then be requested to 
provide an opinion as to whether the 
veteran has PTSD and, if so, whether a 
diagnosis of PTSD is supportable solely 
by the stressor(s) that has(have) been 
verified in the record.

The examiner should also indicate whether 
the veteran presently has depression and, 
if so, whether it is at least as likely 
as not (a 50 percent degree of 
probability or greater) that it is 
related to his active duty service.  

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate. The physician should provide 
the rationale for the opinions provided.

3.  Thereafter, the issues of entitlement 
to service connection for PTSD and 
depression should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim(s), to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
They should also be given the opportunity 
to respond to the SSOC.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

